ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of forcible rape, in violation of Section 566.030 RSMo (1999), one count of forcible sodomy, in violation of Section 566.060 RSMo (1999), one count of third degree assault, in violation of Section 565.070 RSMo (1999), one count of violation of an order of protection, in violation of Section 455.010 RSMo (1997), and one count of harassment, in violation of Section 565.090 RSMo (1999). The trial court found defendant to be a prior and persistent offender and sentenced him to twenty years imprisonment on each of Counts I and II, to be served consecutively, and one year of imprisonment on Count III, to be served consecutively to Counts 1 and II and concurrently with Counts IV and V, and one year of imprisonment on Counts IV and V, to be served concurrently with each other and concurrently with the sentence on Count III.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).